

EXHIBIT 10.1
 
MANAGEMENT AGREEMENT
 
THIS AGREEMENT is made and entered into as of the 10th day of September, 2007
(the “Effective Date”), by and between Computer Sciences Corporation, a Nevada
corporation (the “Company”), and Michael W. Laphen (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive currently serves as the Company’s President and Chief
Executive Officer, and as the Chairman of the Company’s Board of Directors
(“Chairman”); and
 
WHEREAS, the Company desires to obtain the benefit of continued services by
Executive as President and Chief Executive Officer, and as Chairman, and
Executive desires to continue to render services to the Company; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to recognize the
substantial contribution that Executive has made and is expected to continue to
make to the Company’s business and to retain his services in the future; and
 
WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into an agreement providing for the Company’s continued
employment of Executive pursuant to terms herein stated, which terms include
provisions for compensation and benefits to be paid or otherwise provided by the
Company to Executive or his designated beneficiaries;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein,
it is hereby agreed as follows:
 
1.  Term of Employment; Duties.
 
(a)  As used herein, the phrase “Term of Employment” shall mean the period
commencing on the Effective Date and ending on the earliest to occur of the
sixth anniversary of the Effective Date or the date of termination of the
Executive’s employment in accordance with any one of Sections 6(a) through
6(e) below; provided, however, that the Term of Employment may be extended after
the sixth anniversary of the Effective Date, but only by action of the Company’s
Board of Directors approving the terms and conditions of an offer of any such
extension and giving written notice to Executive of such offer at least 60 days
prior to the expiration of the then effective Term of Employment, followed by
Executive’s acceptance of such offer within such time as may be provided by the
Board as a condition of such offer.
 
(b)  The Company hereby agrees to employ Executive as its Chief Executive
Officer and as its Chairman, in each case, for the Term of Employment, and
Executive agrees to serve in these capacities with the duties and
responsibilities customary to such positions in a company of the size and nature
of the Company, protecting, encouraging and promoting the interests of the
Company, and performing such other duties consistent with the offices held by
Executive as may be reasonably assigned to him from time to time by the
Board.  During the Term of Employment, Executive shall report solely and
directly to the Board.
 
 
1

--------------------------------------------------------------------------------


 
(c)  Executive shall devote all of his business time and attention to his duties
on the Company’s behalf except for sick leave, vacations and approved leaves of
absence; provided, however, that nothing shall preclude Executive from
(i) managing his personal investments and affairs, (ii) participating in civic
and nonprofit activities and (iii) participating as a member of the board of
directors of such other companies as he may be invited and elected to serve with
the consent of the Board of the Company, which consent shall not be unreasonably
withheld; provided that in each case, the Executive shall not knowingly engage
in activities inconsistent with the Company’s ethics codes and other conflicts
of interests policies in effect from time to time or which materially interfere
with or adversely affect the performance of Executive’s duties under this
Agreement and provided further, that Executive shall resign as a member of the
board of directors of another company if so requested by the Board.
 
2.  Compensation.
 
(a)  Base Salary.  The Company agrees to pay to Executive as a minimum salary
during the Term of Employment the sum of $1,000,000 per year, payable in
accordance with the normal payroll procedure of the Company as in effect from
time to time.  Executive shall be entitled to such increases (but no decreases)
in Executive’s base salary, if any, as may be determined from time to time in
the sole discretion of the Board.  Executive’s annual base salary rate, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”
 
(b)  Annual Incentive Awards.  Executive shall participate in the Company’s
Annual Management Incentive Plan, and any successor plan, on terms and
conditions that are appropriate to his positions and responsibilities at the
Company and are no less favorable than those applying to other senior executive
officers of the Company.  Executive’s target bonus under the Annual Management
Incentive Plan for the Company’s fiscal year ending March 28, 2008 shall be
equal to 200% of the Base Salary.  Executive’s target bonus under the Annual
Management Incentive Plan (or any successor plan) for subsequent years shall be
determined for each such year by the Compensation Committee of the Board but
shall not be less than 200% of Base Salary.  Any annual incentive paid to
Executive shall be in addition to the Base Salary and to any and all other
benefits to which Executive is entitled as provided in this Agreement.  Payment
of annual incentive awards shall be made at the same time that other senior
executive officers of the Company receive their incentive awards.
 
(c)  Long-Term Incentive Programs.  Executive shall participate in the equity
and other long-term incentive compensation plans generally available to other
senior executive officers of the Company from time to time on terms and
conditions that are appropriate to his positions and responsibilities at the
Company and are no less favorable than those generally applicable to such other
senior executive officers.
 

2

--------------------------------------------------------------------------------





 
3.  Employee Benefit Programs, Relocation.
 
(a)  During the Term of Employment, Executive shall be entitled to participate
in all employee pension and welfare benefit plans made available to the
Company’s executive officers, as such plans may be in effect from time to time
and on terms and conditions that are no less favorable than those generally
applicable to other senior executive officers, including, without limitation,
pension, profit sharing, savings and other retirement plans or programs,
medical, dental, hospitalization, short-term and long-term disability and life
insurance plans, accidental death and dismemberment protection, travel accident
insurance, and any welfare benefit plans for senior executive officers that may
be sponsored by the Company from time to time, including any retirement or
welfare plans that supplement the above-listed types of plans, whether funded or
unfunded.
 
(b)  In the event that during the Term of Employment Executive relocates to the
Los Angeles area, Executive shall be entitled to relocation benefits in
accordance with the Company’s executive relocation benefits policy as in effect
from time to time.
 
4.  Supplemental Pension Benefit.  Notwithstanding Section 3 hereof, Executive
shall be entitled to participate in the Company’s Supplemental Executive
Retirement Plan, amended and restated as of February 14, 2006 ("SERP"), or such
successor or amended plan(s) as shall be adopted from time to time.  Executive
shall not be required to participate in any successor to the SERP if such
successor plan fails to contain terms and conditions applicable to Executive
that are no less favorable than those applicable to other senior executive
officers of the Company, and he may instead provide the Company with his written
election to remain as a participant in the SERP.
 
So long as Executive continues to participate in the SERP, in the event of
Executive's termination of employment on account of (1) Disability, (2) the
Company's termination of Executive's employment without Cause, or (3)
Executive's resignation from employment either for Good Reason or with the
consent of the Board, Executive's additional benefits under Part B of the SERP
(Article XXIII(b)) shall be calculated as if Executive had attained the lesser
of (a) age 62 or (b) Executive's actual age plus three (3) years at the time of
such termination of employment, and Executive's benefits as thus determined
shall be fully vested.  The preceding sentence shall not be required to apply to
the determination of Executive's benefits under any successor or replacement
plan(s) for the SERP as the Company may adopt in the future.
 
5.  Perquisites, Vacations and Reimbursement of Expenses.  During the Term of
Employment:
 
(a)  The Company shall furnish Executive with, and Executive shall be allowed
full use of, office facilities, automobiles, secretarial and clerical assistance
and other Company property and services commensurate with his position and of at
least comparable quality, nature and extent to those made available to other
senior executive officers of the Company from time to time;
 
 
3

--------------------------------------------------------------------------------


 
(b)  Executive shall be allowed vacations and leaves of absence with pay on a
basis no less favorable than that applicable to other senior executive officers
of the Company;
 
(c)  The Company shall reimburse Executive for reasonable business expenses
incurred by Executive in the performance of his duties hereunder, such
reimbursements to be effected in accordance with normal Company reimbursement
procedures from time to time in effect; and
 
(d)  The Company shall continue to provide use of the Company’s aircraft at the
Company’s expense for Executive’s business use in accordance with the Company’s
policies in effect from time to time.  In addition, it being recognized that
some of Executive’s personal travel using the Company’s aircraft may be required
for purposes for security and/or ensuring Executive's availability for the
demands of the Company's business, the Company shall permit the use of the
Company’s aircraft at the Company’s expense for reasonable personal use by
Executive and accompanying family members.  Income will be imputed to Executive
for any such personal use in accordance with applicable tax law. Executive will
not receive a tax gross-up on any such imputed income.
 
6.  Termination of Employment.
 
The rights and obligations of Executive and the Company in the event of
Executive’s employment termination following a change of control, as defined in
the Company’s Severance Plan for Senior Management and Key Employees, as amended
and restated effective January 1, 2005, or such amended or successor plan then
in effect (the “Severance Plan”) shall be governed exclusively by the Severance
Plan.  The Company hereby acknowledges that Executive shall from and after the
Effective Date be designated as a member of Group A under the terms of the
Severance Plan.  No further payment or benefit shall be made or granted under
this Agreement in the event Executive becomes entitled to severance benefits
under the terms of the Severance Plan.
 
(a)  Termination Due to Death.  In the event that Executive’s employment is
terminated due to his death, the Company’s payment obligations under this
Agreement shall terminate, except that Executive’s estate or his beneficiaries,
as the case may be, shall be entitled to the following:
 
(1)  (i) the Base Salary through the date of termination (including accrued but
unused vacation), (ii) any earned but unpaid portion of Executive’s annual
incentive award provided for in Section 2(b) for the fiscal year preceding the
year of termination, (iii) reimbursement for any unreimbursed business expenses
properly incurred by Executive pursuant to this Agreement or in accordance with
Company policy prior to the date of Executive’s termination, and (iv) such
employee benefits, if any, as to which Executive may be entitled under the
employee benefit plans of the Company according to their terms (the amounts
described in clauses (i) through (iv) of this Section 6(a)(1), reduced (but not
below zero) by any amounts owed by Executive to the Company (such as the
Company's tax withholding obligations under any taxable compensation paid to
Executive), being referred to as the “Accrued Rights”); and
 
 
4

--------------------------------------------------------------------------------


 
(2)  a pro rata annual incentive award provided for in Section 2(b) for the
fiscal year in which Executive’s death occurs, based on the Company’s actual
performance for the entire year and the number of calendar months during the
fiscal year that Executive was employed prior to such termination (rounded up to
the next whole month), payable at the time annual bonuses are paid for such
fiscal year to executives of the Company generally; and
 
(3)  in addition to Executive's outstanding stock options, restricted stock and
restricted stock units ("Stock Awards") being administered in accordance with
the terms of the written agreements setting forth the terms of each such Stock
Award, in the event of Executive's death at age 61 or younger, all unvested
Stock Awards shall vest in their entirety, and Executive's beneficiaries shall
have a period of one (1) year (or the date of expiration, if earlier) to
exercise an outstanding stock option.
 
(b)  Termination due to Disability.
 
(1)  If, as a result of Executive’s incapacity due to physical or mental
illness, accident or other incapacity (as determined by the Board in good faith,
after consideration of such medical opinion and advice as may be available to
the Board from medical doctors selected by Executive or by the Board or both
separately or jointly), Executive shall have been absent from his duties with
the Company on a full-time basis for six consecutive months and, within 30 days
after written notice of termination thereafter given by the Company, Executive
shall not have returned to the full-time performance of Executive’s duties, the
Company or Executive may terminate Executive’s employment for “Disability.”
 
(2)  In the event that Executive’s employment is terminated due to Disability,
he shall be entitled to the following benefits:
 
(i)  the Accrued Rights; and
 
(ii)  a pro rata annual incentive award provided for in Section 2(b) for the
fiscal year in which Executive’s Disability occurs, based on the Company’s
actual performance for the entire year and the number of calendar months during
the fiscal year that Executive was employed prior to such termination (rounded
up to the next whole month), payable at the time annual bonuses are paid for
such fiscal year to executives of the Company generally;
 
(iii)  in addition to Executive's outstanding Stock Awards being administered in
accordance with the terms of the written agreements setting forth the terms of
each such Stock Award, in the event of Executive's Disability at age 61 or
younger constitutes a "Permanent Disability" as set forth in the terms of
Executive's stock option agreements, all unvested Stock Awards will continue to
vest as if Executive had remained employed for the succeeding five (5) years,
and Executive shall have a period of five (5) years (or the date of expiration,
if earlier) to exercise an outstanding stock option.
 
(c)  Termination by the Company for Cause.
 
 
5

--------------------------------------------------------------------------------


 
(1)  The Company shall have the right to terminate Executive’s employment at any
time for Cause in accordance with this Section 6(c).
 
(2)  For purposes of this Agreement, “Cause” shall mean:
 
(i)  fraud, intentional misappropriation, embezzlement or other act of material
misconduct against the Company or any of its affiliates;
 
(ii)  gross negligence, chronic neglect, willful malfeasance or gross misconduct
in connection with Executive’s employment hereunder;
 
(iii)  conviction or plea of guilty or nolo contendere of a felony or other
crime involving moral turpitude;
 
(iv)  willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company;
provided that for clarity, a violation shall not be considered as willful or
knowing where Executive has acted in a manner consistent with specific advice of
outside counsel to the Company and such action is not a violation of U.S.
federal, state or local law or the rules of any U.S.-based stock exchange on
which securities of the Company are actively traded.
 
(v)  failure to cooperate, if requested by the Board, with any investigation or
inquiry into Executive’s or the Company’s business practices, whether internal
or external, including, but not limited to Executive’s refusal to be deposed or
to provide testimony at any trial or inquiry; or
 
(vi)  substantial and willful failure to render services in accordance with the
terms of this Agreement (other than as a result of illness, accident, or other
physical or mental incapacity) or other material breach of this Agreement.
 
(3)  No termination of Executive’s employment by the Company for Cause shall be
effective unless the provisions of this Section 6(c)(3) shall have been complied
with and unless a majority of the members of the Board have duly voted to
approve such termination.  Executive shall be given written notice by the Board
of its intention to terminate him for Cause, which notice (A) shall state in
detail the particular circumstances that constitute the grounds on which the
proposed termination for Cause is based and (B) shall be given no later than
ninety (90) days after the first meeting of the Board at which the Board became
aware of the occurrence of the event giving rise to such grounds.  Executive
shall have 30 days after receiving such notice in which to cure such grounds, to
the extent such cure is possible.  If he fails to cure such grounds within such
30-day period, Executive’s employment with the Company shall thereupon be
terminated for Cause.  If the Board determines in good faith that the grounds
are not curable, Executive’s employment with the Company shall be terminated for
Cause upon Executive’s receipt of written notice from the Board.
 
 
6

--------------------------------------------------------------------------------


 
(4)  In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to the Accrued Rights.
 
(d)  Termination Without Cause or for Good Reason or With Board Consent.
 
(1)  In the event (A) Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability), or (B) Executive
terminates his employment for Good Reason or otherwise if the Board issues its
consent to such termination, Executive shall be entitled to receive the Accrued
Rights and, subject to (X) Executive’s continued compliance with the provisions
of Sections 11, 12 and 13 hereof and (Y) Executive’s execution and
non-revocation of a release of claims substantially in the form attached hereto
as Exhibit A, with such changes as may be required by changes in applicable law,
the following:
 
(i)  a pro rata annual incentive award provided for in Section 2(b) for the
fiscal year in which Executive’s death occurs, based on the Company’s actual
performance for the entire year and the number of calendar months during the
fiscal year that Executive was employed prior to such termination (rounded up to
the next whole month), payable at the time annual bonuses are paid for such
fiscal year to executives of the Company generally;
 
(ii)  a severance payment in an amount equal to 2 times the sum of (i) the Base
Salary, as in effect immediately prior to the delivery of notice of termination,
plus (ii) Executive’s target annual incentive award provided for in Section 2(b)
for the fiscal year in which such termination occurs, payable in 24 equal
monthly installments following Executive’s termination; and
 
(iii)  if Executive elects to continue coverage under the Company’s medical,
dental, and/or vision insurance plans pursuant to COBRA following termination of
employment, the Company will pay Executive’s COBRA premiums for a period of 18
months following termination (or such shorter period that Executive is entitled
to COBRA continuation coverage); and
 
(iv)  in addition to Executive's outstanding Stock Awards being administered in
accordance with the terms of the written agreements setting forth the terms of
each such Stock Award, in the event of (1) Executive's termination of employment
by the Company without Cause (other than due to death or Disability), or (2)
Executive terminates his employment for Good Reason or otherwise if the Board
issues its consent to such termination, in either case at a time when Executive
is age 61 or younger, then Executive shall have a period of two (2) years (or
the date of expiration, if earlier) to exercise an outstanding stock option.  In
the event that the terms "Cause" and/or "Good Reason" are already defined in a
particular Stock Award agreement, then the definition set forth in that
agreement shall continue to apply for purposes of applying any severance
provisions described in this Agreement to such Stock Award agreement.
 
 
7

--------------------------------------------------------------------------------


 
(2)  For purpose of this Agreement, Good Reason shall mean the occurrence of any
of the following subsequent to the Effective Date of this Agreement without
Executive’s consent:
 
(i)  the failure to elect or reelect Executive to the positions of Chairman and
Chief Executive Officer or the removal of him from either such position;
 
(ii)  the assignment to Executive of duties that are materially inconsistent
with, or that materially impair his ability to perform, the duties customarily
assigned to a Chairman and Chief Executive Officer of a corporation of the size
and nature of the Company; or a change in the reporting structure so that
Executive reports to someone other than the Board or is subject to the direct or
indirect authority or control of a person or entity other than the Board;
 
(iii)  any material breach by the Company of this Agreement;
 
(iv)  conduct by the Company that would cause Executive to commit fraudulent
acts or would expose Executive to criminal liability; or
 
(v)  the Company fails to obtain the assumption in writing of its obligation to
perform this Agreement by any successor to all or substantially all of the
Company’s business or assets of the Company.
 
(3)  No termination of Executive’s employment by Executive for Good Reason shall
be effective unless the provisions of this Section 6(d)(3) shall have been
complied with.  Executive shall give written notice to the Company of his
intention to terminate his employment for Good Reason, which notice shall
(i) state in detail the particular circumstances that constitute the grounds on
which the proposed termination for Good Reason is based and (ii) be given no
later than 90 days after the first occurrence of such circumstances.  The
Company shall have 30 days after receiving such notice in which to cure such
grounds.  If the Company fails to cure such grounds within such 30-day period,
Executive’s employment with the Company shall thereupon terminate for Good
Reason.
 
(e)  Voluntary Termination.  Executive shall have the right to terminate his
employment with the Company at any time.  A voluntary termination shall mean a
termination of employment by Executive on his own initiative, other than a
termination due to death or Disability or for Good Reason, and if the Board does
not issue its consent to such voluntary termination such that it is treated as
if such voluntary termination were a resignation for Good Reason, then
Executive's voluntary termination shall have the same consequences as provided
in Section 6(c)(4) for a termination for Cause.
 
(f)  Expiration of Term of Employment.  In the event Executive’s employment with
the Company terminates upon the expiration of the Term of Employment he shall be
entitled to the Accrued Rights.
 
 
8

--------------------------------------------------------------------------------


 
(g)  Effect of Section 409A of the Code.  Notwithstanding anything to the
contrary in this Agreement, if, upon the advice of its counsel, the Company
determines that any payments or benefits to be provided to Executive pursuant to
this Section 6 are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”) or
any other taxes or penalties imposed under Section 409A of the Code (“409A
Taxes”) as applicable at the time such payments and benefits are otherwise
required under this Agreement, then: (i) such payments or benefits shall be
delayed until the date that is six months after the date of Executive’s
“separation from service” (as such term is defined under Section 409A of the
Code) with the Company, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of 409A Taxes (the “Payments
Delay Period”), and (ii) such payments (other than a delay in vesting of any
Stock Award) shall be increased by an amount equal to interest on such payments
for the Payments Delay Period at a rate equal to the 120-month rolling average
yield to maturity of the index called the “Merrill Lynch U.S. Corporate, A
Rated, 15+ Years Index” (or any successor index, or if neither exists, the most
similar index which does exist) as of December 31 of the year preceding the year
in which the Payments Delay Period commences, compounded annually.
 
7.  Indemnification and Insurance.
 
(a)  The Company and Executive acknowledge that they are parties to an
Indemnification Agreement, dated as of August 14, 2001, which agreement shall
not be affected by this Agreement.
 
(b)  The Company agrees that Executive shall continue to be covered as a named
insured under the Company’s Directors’ and Officers’ liability insurance as
applicable from time to time to the Company’s senior executive officers on terms
and conditions that are no less favorable than those applying to such other
senior executive officers.
 
8.  No Mitigation; No Offset.  In the event of a termination of Executive’s
employment for any reason, Executive shall not be required to seek other
employment or to mitigate any of the Company’s obligations under this Agreement,
and except as otherwise provided in this Agreement, no amount payable under
Section 6 shall be reduced by (a) any claim the Company may assert against the
Executive or (b) any compensation or benefits earned by Executive as a result of
employment by another employer, self-employment or from any other source after
such termination of employment with the Company.  Notwithstanding any other
provision of this Agreement, any sum or sums paid under this Agreement shall be
reduced and offset by any sums paid to Executive under the Severance Plan.
 
9.  Designated Beneficiary.  In the event of the death of Executive while in the
employ of the Company, or at any time thereafter during which amounts remain
payable to Executive under Section 6 above, such payments shall thereafter be
made to such person or persons as Executive may specifically designate
(successively or contingently) to receive payments under this Agreement
following Executive’s death by filing a written beneficiary designation with the
Company during Executive’s lifetime.  Such beneficiary designation shall be in
such form as may be reasonably prescribed by the Company and may be amended from
time to time or may be revoked by Executive pursuant to written instruments
filed with the Company during his lifetime.  Beneficiaries designated by
Executive may be any natural or legal person or persons, including a fiduciary,
such as a trustee of a trust, or the legal representative of an estate.  Unless
otherwise provided by the beneficiary designation filed by Executive, if all of
the persons so designated die before Executive on the occurrence of a
contingency not contemplated in such beneficiary designation, or if Executive
shall have failed to provide such beneficiary designation, then the amount
payable under this Agreement shall be paid to Executive’s estate.
 
 
9

--------------------------------------------------------------------------------


 
10.  Ethics.  During the Term of Employment, Executive shall be subject to the
Company’s Code of Ethics and Standards of Conduct (the “Policies”), as the
Policies may be updated from time to time, which Policies are set forth on the
Corporate Governance page of the Company's website (www.csc.com).  If for any
reason an arbitrator, subject to judicial review as provided by law, or a court
should determine that any provision of the Policies is unreasonable in scope or
otherwise unenforceable, such provision shall be deemed modified and fully
enforceable as so modified to the extent the arbitrator and any reviewing court
determines what would be reasonable and enforceable under the circumstances.
 
11.  Inventions
 
(a)  All inventions, discoveries, developments and improvements conceived or
made by Executive, alone or with others, prior to Executive’s employment by the
Company, or during Executive’s employment by the Company prior to the date of
this Agreement but which Executive believes that he owns, are listed and
described on Appendix B to this Agreement.  To the best of Executive’s knowledge
this list is complete (or if no items are so listed, Executive has nothing to so
disclose).  Executive understands that his failure to list any item will require
that he demonstrate through clear, tangible and convincing evidence that he or
his assigns own an item which the Company believes it owns.  If it is determined
that Executive owns any unlisted item, and the Company has expended monies to
develop it, the Company shall be entitled to the use of same without royalty
payments to Executive or his assigns.
 
(b)  Executive will promptly and fully inform the Company of all inventions,
discoveries, developments and improvements that he may conceive, discover,
develop or make during his employment, whether made solely or jointly with
others, whether or not patentable, and whether or not such conception, discovery
or making involves the use of the Company’s time, facilities, equipment or
personnel (collectively, “Inventions”).  Executive acknowledges and agrees that
all such Inventions relating to any work he performs for the Company or any
business in which the Company is or intends to be engaged are “works for hire”
under applicable law and shall belong to the Company.  Executive further agrees
to assign, and does hereby assign, to the Company all right, title and interest
in and to any and all such Inventions and agrees to execute all documents deemed
necessary or desirable by the Company in connection therewith, including patent
and/or copyright assignments, and to cooperate both during and after his
employment with the Company, at the Company’s expense, in all further actions
deemed necessary or desirable to confirm, register, protect or enforce the
Company’s right therein.  The Company and Executive acknowledges that the
foregoing assignment does not include any invention unrelated to the Company’s
business or research which meets the requirements of Section 2870 of the
California Labor Code, or any successor provision thereto.
 
12.  Confidential Information and Trade Secrets
 
 
10

--------------------------------------------------------------------------------


 
(a)  Executive acknowledges that the term “Confidential Information” as used in
this Agreement means all items, materials and information (whether or not
reduced to writing and whether or not patentable or copyrightable) which belong
to the Company or which the Company’s suppliers or customers or clients have
communicated to the Company in the course of the Company’s business, and which
reflect, consist of or refer to:
 
(1)  information technology; methods and processes; designs and formulations;
the content or composition of goods or services; techniques; business strategies
or operations; formulas; compilations of data or reports; plans; tools or
equipment; inventions; know-how; technical disclosures, patent applications,
blueprints or specifications; financial, marketing, sales, personnel or salary
information; forms, legal documents or memoranda; software, computer programs or
databases; any documents prepared by or on behalf of the Company or Company
suppliers, customers or clients;
 
(2)  information compiled, collected or developed by the Company reflecting the
identities of those customers and clients of the Company which are not generally
known outside the Company or whose relationship with the Company as a customer
or client is not generally known outside the Company; characteristics of any
customers or clients of the Company or of customer or client representatives,
including without limitation product or service preferences or requirements,
cost or price information for goods or services offered or sold, credit terms or
credit performance, actual or likely order cycles, the nature of goods delivered
or services performed, or research or development plans or activities;
 
(3)  information compiled, collected, or developed by the Company reflecting
identities of any suppliers of the Company which are not generally known outside
the Company or whose relationship with the Company as a supplier is not
generally known outside the Company; characteristics of any supplier of the
Company, or supplier representatives, including without limitation cost or price
information for goods or services offered or purchased, audit terms, the nature
of goods delivered or service performed, product or service quality and
reliability, delivery terms, or research or development plans or activities;
 
(4)  prices, fees, discounts, selling techniques or distribution methods used by
the Company; or
 
(5)  any other confidential or proprietary information obtained directly or
indirectly while employed by the Company.
 
(b)  Executive acknowledges that the term “Trade Secret” as used in this
Agreement means the whole or any portion or phrase of any scientific or
technical or business information, including, but not limited to, any design,
process, procedure or system, formula, improvement, or invention that
(i) derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of the Company’s reasonable
efforts to maintain its secrecy.  In addition to information belonging to the
Company, information furnished to the Company by other parties can be a Trade
Secret.
 
 
11

--------------------------------------------------------------------------------


 
(c)  The term “Confidential Information” includes information which may also be
a Trade Secret, but does not include anything described above which is now
generally known by parties other than the Company, its affiliates and employees,
or becomes generally known, through no breach of this Section 12 on the part of
Executive.
 
(d)  Executive acknowledges that Confidential Information is and remains
confidential regardless of whether or not any Company report or form or other
document contains any statement regarding confidentiality.
 
(e)  Executive agrees to hold all Confidential Information in confidence and to
not use directly or indirectly, for Executive’s own benefit or the benefit of
any other party, corporate or otherwise, or publish or cause to be published or
otherwise disclose to anyone other than the Company or its designee, any
Confidential Information or Trade Secrets except as compelled by law and except
as required to conduct the Company’s business.
 
(f)  Executive will, upon demand, and without demand immediately upon the
termination of Executive’s employment, surrender to the Company any and all
documents, including without limitation computer memory, reports and forms
containing Confidential Information and any and all other business records,
prototypes and materials which Executive may have created or received from the
Company during Executive’s employment, or which pertain to the Company’s
business, and all copies thereof, which are in Executive’s possession or control
at the time of the demand or the termination of Executive’s employment, however
made or obtained.
 
13.  No Solicitation, No Interference, No Disparagement.  During Executive’s
employment, and for a period of 24 months immediately following Executive’s
employment termination (voluntary or otherwise), Executive agrees to honor the
following representations:  (a) Executive shall not induce, or aid others to
induce, any individual who is, or was during the 6 months preceding the time of
the aid or inducement, employed by the Company or any of its subsidiaries to
terminate his or her employment with the Company or any of its subsidiaries or
do anything which violates any written employment agreement he or she may have
with the Company or any of its subsidiaries, (b) in recognition of the status of
information regarding compensation and other personnel information of Company
employees as Confidential Information, Executive shall not solicit or aid others
to solicit an individual who is, or was during the 6 months preceding the time
of the solicitation, employed by the Company or any of its subsidiaries for, or
offer to any such individual, competitive employment and (c) Executive agrees
not to interfere with the business of the Company in any manner including,
without limitation, inducing any consultant or independent contractor or
customer or client of the Company to sever or diminish that person’s or entity’s
relationship with the Company.  For a period of 24 months immediately following
Executive's employment termination (voluntary or otherwise), Executive agrees
and represents that Executive shall not make any statement disparaging the
Company, Company personnel and directors, or any product or service offered by
the Company or any affiliate.
 
14.  Arbitration.
 
 
12

--------------------------------------------------------------------------------


 
(a)  In the event of any dispute between the parties concerning the validity,
interpretation, enforcement or breach of this Agreement or in any way related to
Executive’s Employee’s employment or any termination of such employment
(including any claims involving any officers, managers, directors, employees,
shareholders or agents of the Company) excepting only any rights the parties may
have to seek injunctive relief, the dispute shall be resolved by final and
binding arbitration administered by JAMS in Washington D.C. in accordance with
the then existing JAMS Arbitration Rules and Procedures for Employment
Disputes.  Resolution by arbitration, either in lieu of or after exhausting the
procedures of Section 7 of the Severance Plan, shall be at the election of
Executive with respect to any claim to which Section 7 of the Severance Plan
shall apply.  In the event of such an arbitration proceeding, the parties shall
select a mutually acceptable neutral arbitrator from among the JAMS panel of
arbitrators.  In the event the parties cannot agree on an arbitrator, the
Administrator of JAMS shall appoint an arbitrator.  Neither party nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties, except as may be
compelled by court order.  Except as provided herein, the Federal Arbitration
Act shall govern the interpretation and enforcement of such arbitration and all
proceedings.  The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the Commonwealth of Virginia, or Federal law, or
both, as applicable and the arbitrator is without jurisdiction to apply any
different substantive law.  The arbitrator shall have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure.  The arbitrator shall render an award and a written, reasoned opinion
in support thereof.  Judgment upon the award may be entered in any court having
jurisdiction thereof.  The parties intend this arbitration provision to be
valid, enforceable, irrevocable and construed as broadly as possible.  Pending
the resolution of any dispute between the parties, the Company shall continue
prompt payment of all amounts due to Executive under this Agreement and prompt
provision of all benefits to which Executive is otherwise entitled.
 
(b)  Costs of arbitration shall be borne by the Company.  Reasonable attorney
fees and costs and the reasonable fees and costs of any experts incurred by
Executive shall be borne and paid by the Company to the extent that Executive
prevails on his claims.  Such fees and costs incurred by Executive shall be paid
by the Company in advance of the final disposition of such claims, as such fees
are incurred, upon receipt of an undertaking by Executive to repay such amounts
to which it is determined that Executive is not entitled to retain because
Executive was not determined to be in accordance with the Bylaws of the Company
or applicable law.
 
(c)  Notwithstanding the foregoing provisions of this Section 14, Executive and
the Company agree that Executive or the Company may seek and obtain otherwise
available injunctive relief in Court for any violation of obligations concerning
confidential information or trade secrets that cannot adequately be remedied at
law or in arbitration.
 
(d)  If the Company terminates Executive’s employment hereunder or Executive
terminates his employment alleging that such termination is for Good Reason, and
if there is a dispute as to whether Executive is entitled to receive any
payments and benefits provided under this Agreement, including the severance and
other benefits set forth in Section 6(d)(1), during the period of the dispute
the Company shall continue to pay Executive his Base Salary and continue to
provide Executive and his family with the benefits provided in Section 3,
provided, however, that if the dispute is resolved against Executive, Executive
agrees that he will promptly refund to the Company all payments he receives
hereunder which he would not otherwise have been entitled to receive, plus
interest at the rate provided in Section 1274(d) of the Code, compounded
quarterly.  If the dispute is resolved in Executive’s favor, promptly after
resolution of the dispute the Company shall pay Executive any amount that was
withheld or not timely paid during the period of the dispute plus interest at
the rate provided in Section 1274(d) of the Code, compounded quarterly.
 
 
13

--------------------------------------------------------------------------------


 
15.  Notices.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or delivered by
private courier, as follows:  if to the Company -- Computer Sciences
Corporation, 2100 East Grand Avenue, El Segundo, California 90245 Attention:
General Counsel; and if to Executive to the address of the Executive as it
appears in the records of the Company.  Notice may also be given at such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
 
16.  Miscellaneous. This Agreement shall also be subject to the following
miscellaneous provisions:
 
(a)  The Company represents and warrants to Executive that it has the
authorization, power and right to deliver, execute and fully perform its
obligations under this Agreement in accordance with its terms.
 
(b)  This Agreement and the Severance Plan contain a complete statement of all
the agreements between the parties with respect to Executive’s employment by the
Company, supersede all prior and existing negotiations and agreements between
them concerning the subject matter thereof and can only be changed or modified
pursuant to a written instrument duly executed by each of the parties hereto and
stating an intention to change or modify this Agreement or the Severance Plan,
as the case may be.  No waiver by either party of any breach by the other party
of any condition or provision contained in this Agreement or the Severance Plan
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent
time.  Any waiver must be in writing and signed by Executive or an authorized
officer of the Company, as the case may be.
 
(c)  The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken.  All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect.  Moreover, if any of the provisions contained in this Agreement is
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.
 
 
14

--------------------------------------------------------------------------------


 
(d)  This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia except to the extent governed by
Federal law, and shall be construed according to its fair meaning and not for or
against any party.  Any dispute between the parties hereto arising out of or
related to this Agreement not resolved pursuant to Section 14 will be heard and
determined before an appropriate federal court located in the Eastern District
of Virginia, or, if not maintainable therein, then in a state court in the
location of Executive's current or most recent primary residence in the
Commonwealth of Virginia (determined at the time of any future dispute) and each
party hereto submits itself and its property to the non-exclusive jurisdiction
of the foregoing courts with respect to such disputes.
 
(e)  All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law.
 
(f)  This Agreement shall be binding upon and inure to the benefit of the
successors and assigns, of the Company.  No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.  The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take commercially reasonable action in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder.  Except as expressly provided
herein, Executive may not sell, transfer, assign, or pledge any of his rights or
obligations pursuant to this Agreement.
 
(g)  The rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under any Company sponsored stock incentive plans
or any grants or award agreements issued thereunder.  The provisions of this
Agreement shall not in any way abrogate Executive’s rights under such stock
incentive plans and underlying grants or award agreements.
 
(h)  The respective rights and obligations of the parties hereunder shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
 
(i)  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
 
(j)  Each of the parties agrees to execute, acknowledge, deliver and perform,
and cause to be executed, acknowledged, delivered and performed, at any time and
from time to time, as the case may be, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to carry out the provisions or intent of this Agreement.
 
 
15

--------------------------------------------------------------------------------


 
(k)  This Agreement may be executed in two or more counterparts each of which
shall be legally binding and enforceable.
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
MICHAEL W. LAPHEN
 
 /s/Michael W. Laphen                                            
 
COMPUTER SCIENCES CORPORATION
 
By:   /s/Hayward D.
Fisk                                                         
Name:    Hayward D. Fisk
Its:         Vice President, General Counsel and Secretary



 

16

--------------------------------------------------------------------------------



EXHIBIT A
 
RELEASE OF CLAIMS
 


 
Executive hereby irrevocably, fully and finally releases Computer Sciences
Corporation, a Nevada corporation (the "Company"), its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this release which relate to his
hiring, his employment with the Company, the termination of his employment with
the Company and claims asserted in shareholder derivative actions or shareholder
class actions against the Company and its officers and Board, to the extent
those derivative or class actions relate to the period during which Executive
was employed by the Company.  The claims released include, but are not limited
to, any claims arising from or related to Executive’s employment with the
Company, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(except for any vested right Executive has to benefits under an ERISA plan), the
state and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort.  In
no event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:
 
(i)  any amounts or benefits to which Executive is or becomes entitled to
pursuant to the provisions of his Management Agreement with the Company dated as
of September 10, 2007 (the "Agreement");
 
(ii)  claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
 
(iii)  claims related to Executive’s COBRA rights; and
 
(iv)  claims for indemnification to which Executive is or may become entitled,
including but not limited to claims submitted to an insurance company providing
the Company with directors and officers liability insurance.
 
           Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.
 
           Executive intends that this release of claims cover all claims,
whether or not known to Executive.  Executive further recognizes the risk that,
subsequent to the execution of this release, Executive may incur loss, damage or
injury which Executive attributes to the claims encompassed by this release.
Executive expressly assumes this risk by signing this release and voluntarily
and specifically waives any rights conferred by California Civil Code section
1542 which provides as follows:
 
 
17

--------------------------------------------------------------------------------


 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
 
Executive also hereby waives any rights under the laws of the Commonwealth of
Virginia or any other jurisdiction which Executive may otherwise possess that
are comparable to those set forth under California Civil Code section 1542.


           Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
 
Executive acknowledges that he has been given at least 21 days in which to
review and consider this release, although Executive is free to execute this
release at any time within that 21-day period. Executive acknowledges that he
has been advised to consult with an attorney about this release.  Executive also
acknowledges his understanding that if Executive signs this release, Executive
will have an additional 7 days from the date that Executive signs this release
to revoke that acceptance, which Executive may effect by means of a written
notice sent to the General Counsel of the Company at the Company’s corporate
headquarters. If this 7-day period expires without a timely revocation,
Executive acknowledges and agrees that this release will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the effective date of this release.
 
Executive acknowledges and agrees that his execution of this release is
supported by independent and adequate consideration in the form of payments
and/or benefits from the Company to which Executive would not have become
entitled if he had not signed this release.
 
IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.
 


                                            MICHAEL W. LAPHEN
 
 
                                             ___________________________________
 
                                             ___________________________________
                                             Date




18

--------------------------------------------------------------------------------


